72 N.Y.2d 933 (1988)
Theodore Halkedis et al., Plaintiffs,
v.
Two East End Avenue Apartment Corporation, Defendant and Third-Party Plaintiff-Appellant. Rockrose Development Corp., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Decided September 13, 1988.
George Stiefel and Scott Claman for appellant.
Linda C. Goldstein and Thomas H. Moreland for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (137 AD2d 452).